Title: From John Adams to François Adriaan Van der Kemp, 16 February 1809
From: Adams, John
To: Van der Kemp, François Adriaan



Dr Sir
Quincy Feb. 16 1809

I have yours of the 18. Jan. When you receive your Diploma you will have no fees to pay. We have not yet adopted any regulation which requires fees from the Members elected. Perhaps it would be prudent in future to adopt Such a Measure and give a Salary to our Secretary. Our Officers are now Men of So much Business and So dependent on their Business for the Support of their families that they can not attend enough to the Business of the Accademy.
I would Send you our Transactions if I knew how. I Spoke to Dr Morse and Dr Kirkland but they have not informed me of a conveyance.
The Dutch History as you Say Should be instructive to Us. The Allyance with England has in the End been fatal to Holland. The close Connection between the House of Hanover and the House of orange, has influenced the Dutch Policy to depend upon the Protection of the English Fleet, has given Preponderance to the four Agricultural Provinces over the three Maritime Provinces and induced the States General to neglect and abandon the Marine and to for the Purpose of maintaining a Standing Army, for the Prince of orange to review daily on the Parade at the Hague. In Consequence their Independence has been lost. Beware! Oh my Country! Beware! lest you Suffer English or French Intrigues to render a Naval Power unpopular in America.
Robert Morris, (Since you ask my opinion of him) was a frank generous and manly Mortal. He rose from nothing but a naked Boy by his Industry Ingenuity and Fidelity to great Business and Credit as a Merchant. At the beginning Of our Revolution his Commerce was Stagnated and as he had overtraded, he was much embarrassed. He took advantage of the times, united with the Whigs came into Congress and united his Credit with the Credit and Resources of the United States Supported by my Loans in Holland. By this means he Supported his Credit for many Years, but at last grew extravagant as all Conquerors and extraordinary Characters do, and died as he had lived as I believe all his days, worth very little Solid Capital, Like La  Font Fontaine, in his Epitaph he might Say
Robert
Jean S’en alla come il etoit venu
Mangeant Ses Fonds avec Sa revenue.
If you write Dialogues of the Dead, you must not put into the Mouth of Dumas, your correct Notions of government. He, poor Man was too dependent on the French and too devoted to Democracy to advocate the true System of Government.
I Say with you and Voltaire
Vivons, ecrivons, aimons, bibans buvons, cher Horace!
We may be reduced to hard Necessities. The two most powerful active and enterprizing Nations that ever existed are now contending with Us. The two Nations to whom Mankind are under more obligations for the Progress of Science and Civilization, than to any others except the Hebrews. This consideration affects me more than the danger from either or both. I excepted the Hebrews, for in Spight of Bolingbroke and Voltaire I will insist that the Hebrews have done more to civilize Men than any other Nation. If I were an Atheist and believed in blind eternal Fate, I should Still believe that Fate had ordained the Jews to be the most essential Instrument for civilizing the Nations. If I were an Atheist of the other Sect, who believe or pretend to believe that all is ordered by Chance, I Should believe that Chance had ordered the Jews to preserve and propagate, to all Mankind the Doctrine of a Supreme intelligent wise, almighty Sovereign of the Universe, which I believe to be the great essential Principle of all Morality and consequently of all Civilization. I cant Say that I love the Jews very much neither. Nor the French nor the English nor the Romans nor the Greeks. We must love all Nations as well as We can, but it is very hard to love most of them.
Our Medium is depreciated by the Multitude of Swindling Banks which have emitted bank Bills to an immense amount beyond the Deposits of Gold and Silver in their Vaults, by which means the Price of Labour and Land and Merchandize and Produce is doubled, tribled and quadrupled in many Instances. Every dollar of a bank Bill that is issued beyond the quantity of Gold and Silver in the Vaults represents nothing and is therefore a cheat upon Somebody.
Solomon built Palmira. The Ruins of which Shew that his Magnificence was not a Fable.
yours as usual

J. Adams